Citation Nr: 1030930	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  04-00 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to October 
1957 and from December 1957 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1984 and notice of decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The case is now under the jurisdiction of the 
Pittsburgh, Pennsylvania, RO.

In July 2006 and March 2009, the Board remanded this matter for 
further development.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's low 
back disability was not present in service or until many years 
thereafter and is not related to service or to an incident of 
service origin.


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by service, 
and arthritis of the lumbar spine may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2009), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits.  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf.  See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  
The Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the requirement 
that VA specifically request the claimant to provide any evidence 
in his or her possession that pertains to the claim.  73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim, including notice to the claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claim on appeal through VCAA notice 
correspondence dated in November 2004 and July 2006.  
Additionally, the December 2008 Supplemental Statement of the 
Case (SSOC) explained the general criteria to establish a claim 
for entitlement to service connection.  The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining further VA 
medical records, private treatment records and other Federal 
records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  Furthermore, the letter dated in July 2006 provided 
information concerning both the disability rating and effective 
date elements of a pending claim for benefits.

The relevant notice information must have been timely sent.  The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.  See also 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In this instance, 
the initial adjudication of the claim preceded the issuance of 
VCAA.  There is no indication of any further available evidence 
or information to be associated with the record.  The Veteran has 
therefore had the full opportunity to participate in the 
adjudication of the claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining service treatment records 
(STRs), records of VA and private outpatient treatment, and 
arranging for the Veteran to undergo VA Compensation and Pension 
examinations in June 1984, August 2008 and May 2009.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see Charles v. 
Principi, 16 Vet. App. 370 (2002).  In support of his claim, the 
Veteran has provided several lay statements.  The record as it 
stands includes sufficient competent evidence to decide the 
claims.  See 38 C.F.R. § 3.159(c)(4).  Under these circumstances, 
no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the 
claims being decided were properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations.  That is to say, "the record 
has been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will adjudicate the claim on the merits.

In its decisions, the Board is required to apply caselaw issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA and precedential opinions issued by VA's Office of General 
Counsel.

Analysis of the Claim

The Veteran seeks service connection for a lumbar spine disorder.  
He asserts that he had injured his back during service in 1975 
and that he then reinjured his back in 1980.  Specifically, in 
1975, he reports that he injured his back while off loading a 
CL130 aircraft in Cambodia.  From 1975 to 1980 he experienced 
several minor episodes of low back pain, which were not severe 
enough to require medical treatment.  The Veteran has submitted 
that he did not require any treatment for low back pain until 
1980, when he reinjured his back while lifting some boxes.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for disability shown after service, when all 
of the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  In the case of 
osteoarthritis, service connection may be granted if the disease 
is manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires medical 
evidence or, in certain circumstances, lay evidence of the 
following: (1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the present disability.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007). 

It is noted that the Veteran has a lumbar spine disorder, as the 
June 1984 VA compensation examination diagnosed him as having a 
low back strain and the August 2008 VA compensation examination 
diagnosed him as having lumbar spine spondylosis.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The determinative issue is whether 
any current disorder of the lumbar spine is somehow attributable 
to his service.  

Service treatment records do not contain any notation or 
diagnosis regarding a back injury in 1975.  However, service 
treatment records dated in September 1980 show treatment for lock 
back pain.  The Veteran reported that he injured his back while 
trying to pick up a case and was diagnosed with a lumbar strain.  
At that time, the Veteran denied any prior history of back pain.  
Associated X-rays demonstrated some exaggerated lordosis of the 
lumbar spine but no fracture or dislocation.  Subsequent 
treatment records are silent as to any complaints, treatment, or 
diagnosis of a lumbar spine disorder.  Rather, clinical 
evaluation of the spine was within normal limits at retirement 
evaluation dated in October 1983.

Post-service the Veteran was afforded a VA examination in June 
1984.  Physical examination demonstrated some limitation of 
motion, X-rays revealed accentuated lumbar lordosis and the 
Veteran was diagnosed as having a low back strain.  The VA 
examiner did not provide an etiology or nexus to service.  
Subsequent medical records are absent any complaints of, 
treatment for, or diagnosis of a lumbar spine disorder until the 
Veteran was afforded a VA examination in August 2008.

Upon VA examination dated in August 2008, the Veteran was 
diagnosed as having spondylosis of the lumbar spine.   In 
detailing his conclusions regarding the etiology of the lumbar 
spine disorder after a review of the claims file, the examiner 
noted that, after the 1980 treatment for back pain, "there 
[were] no other problem[s] post service other than rating 
decisions and statements in support of [the] claim."  The 
examiner further stated that the Veteran was "simply provid[ing] 
subjective history regarding his back which may or may not be 
true."  The examiner indicated that the record and the rating 
decisions did not support a nexus; and no identifiable chronic 
long-term reassessment linked the Veteran's current condition to 
active duty service.  He concluded that the Veteran's current 
lumbar spine disorder was not etiologically related to service.

The Veteran was afforded an additional VA examination in May 
2009.  The examiner opined that any current lumbar spine disorder 
is not the result of the 1980 injury.  Rather, he could not find 
any documentation of a chronic lumbar spine disorder.  He also 
noted that although the Veteran reports that he quit running and 
doing sit-ups after his injury in 1980, there was no 
documentation of a permanent profile or Medical Evaluation 
Board/Physical Evaluation Board in the service treatment and 
personnel records to support his statement.

Here, although the Board finds that the Veteran's reports of 
injuries to the lumbar spine in service and lumbar spine problems 
since service are competent, the Board finds that they are not 
credible because they are not consistent with the contemporaneous 
statements and reports.  Thus, the Board finds that the 
preponderance of the evidence is against a finding of a 
continuity of low back symptoms since service.  In addition, the 
Board alternatively finds that service connection is not 
warranted because the record does not contain any competent 
medical evidence of a nexus to service.  

Thus, the Board finds that the preponderance of the evidence is 
against service connection for a lumbar spine disorder.  So there 
is no reasonable doubt to resolve in the Veteran's favor, and 
this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


